 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDMedical Ancillary Services,Inc.andOffice andProfessional Employees International Union, Local10, AFL-CIO. Case 7-CA-9062February 1, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYUpon a charge filed on October 27, 1971, by Officeand Professional Employees International Union, Lo-cal 10, AFL-CIO, herein called the Union, and dulyserved on Medical Ancillary Services, Inc., hereincalled the Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Directorfor Region 7, issued a complaint on October 29, 1971,againstRespondent, alleging that Respondent had en-gagedin and wasengagingin unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of the charge,complaint, and notice of hearing before a Trial Exam-iner were duly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on October 12, 1971,following a Board election in Case 7-RC-10583 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about October 27, 1971, and at all times there-after, Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusive bargaining representative, although the Un-ion has requested and is requesting it to do so. OnNovember 5, 1971, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegationsin the complaint.On November 9, 1971, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November 15,1971, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause, designated as aBrief in Opposition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-'Official notice is taken of the record in the representation proceeding,Case 7-RC-10583, as the term "record' is defined in Secs 102 68 and102 69(f) of the Board's Rules and Regulations,Series 8, as amended. SeeLTV Electrosystems, Inc.,166 NLRB 938, enfd 388 F 2d 683 (C A 4,1968),Golden Age Beverage Co,167 NLRB 151,Intertype Co v Penello,269 F Supp. 573 (D C. Va, 1967),Follett Corp.,164 NLRB 378, enfd 397F 2d 91 (C A 7, 1968), Sec 9(d) of the NLRAtionalLaborRelations Board has delegated its au-thority in this proceedingto a three-member panel.Upon the entire recordin this proceeding,the Boardmakes the following:RULING ON THE MOTIONFOR SUMMARYJUDGMENTThe record herein establishes that, pursuant to aStipulation for Certification Upon Consent Election inCase 7-RC-10583, an election by secret ballot wasconducted in which a majority of the Respondent'semployees in the stipulated unit selected the Union astheir representative for the purpose of collective bar-gaining with Respondent. Thereafter, the Respondentfiled timely objections to conductaffectingthe resultsof the election. The objectionsallegedin substance that,immediately prior to the election, two employee sup-porters of the Union madematerial misrepresentationsto the employees which the Respondent was unable toeffectively neutralize. One employee stated that a sickemployee was not going to receive disability benefits towhich she was entitled. The second employee statedthat: (1) The Respondent deliberately "screwed up" thesick employee's claim,(2) another employee was or-dered to vote under threat of discharge by the Respond-ent, (3) an employee was not paid for a day off and noreason given, and finally (4) some employees had notbeen paid for overtime work.After investigation and considering the evidence sub-mitted by the Respondent, the Regional Director is-sued on August 3, 1971, his Report and Recommenda-tions on Objections in which he found that the allegedmisrepresentations were not a substantial departurefrom the truth and therefore did not warrantsettingaside the election, and that, absent agency, the Unionwas not responsible for the statements. Accordingly, herecommended to the Board that the objections be over-ruled in their entirety and the Union certified.On August 4, 1971, the Respondent filed a Motionfor Reconsideration to which were attached not onlythe affidavits submitted to the Regional Director butalso several others including one which alleged that thesecond union supporter was a union agent when hemade the statements to the employees. On August 5,1971, the Regional Director denied the motion, findingthat the additional evidence proffered was untimelysubmitted and that, assuming the evidence establishedunion agency, the statements made by the agent werenot a substantial departure from the truth and thereforedid not have a substantial impact upon the outcome ofthe election.The Respondent subsequently filed timely exceptionsand submitted therewith the old as well as some newaffidavits to support its objections as a basis for settingaside the election and vacating the Union's certifica-195 NLRB No. 50 MEDICAL ANCILLARYSERVICES, INC.291tion.Having considered the Respondent's submissionand the entire record, the Board on October 12, 1971,issued its Decision and Certification of Representativeadopting the Regional Director's findings and recom-mendations and certifying the Union because, in itsopinion, the exceptions raised no substantial issue offact or law which would warrant reversal of the Re-gionalDirector.The Respondent's answer to the complaint and re-sponse to the Notice To Show Cause, which now spe-cifically argues that its objections and exceptions raisedmaterial and substantial issues warranting a hearing,merely reiterate the issues previously raised and consid-ered in the representation case.2It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceedingalleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in a priorrepresentation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the prior repre-sentation proceeding, and the Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.We therefore find thatthe Respondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.We shall, accordingly, grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTRespondent is a Michigan Corporation which hasmaintained, at all times material herein, its principaloffice and place of business at 5600 Crooks Road, Troy,Michigan. It is and has beenengagedin the business ofproviding management services for physicians and hos-pitals from its Troy, Michigan, place of business. Dur-ing the fiscal year ending June 30, 1971, a representa-tive period, Respondent, in the course and conduct ofitsbusiness operations, performed services valued inexcess of $500,000 of which services valued in excess of$50,000 were performed for clients located in Statesother than the State of Michigan.'The Boarddeterminedthat theRespondent's exceptions raised no sub-stantial issue of fact or law warranting reversal of the Regional Director andthat determination necessarily decided that an evidentiary hearing was notrequired'SeePittsburghPlate Glass Co. v. NL R.B,313 U S 146, 162 (1941);Rules and Regulations of the Board,Secs 10267(t) and 102 69(c)We find,on the basis of the foregoing, thatRespond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act, and that it willeffectu-ate the policies ofthe Act toassert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDOffice and Professional Employees International Un-ion, Local 10,AFL-CIO,is a labor organization withinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All office and clerical employees at the Re-spondent's 5600 Crooks Road, Troy, Michigan,place of business, including evaluators, billing datatypists, auto typists, file clerks, computer opera-tors,mailroom, stockroom, and communicationsemployees, but excluding confidential employees,professional employees, guards, and supervisors asdefined in the Act.2.The certificationOn July 8, 1971, a majority of the employees ofRespondent in said unit, in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 7, designated the Union as their representa-tive for the purpose of collective bargaining with theRespondent. The Union was certified as the collective-bargaining representative of the employees in said uniton October 12, 1971, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B.The Request To Bargain andRespondent's RefusalCommencing on or about October 12, 1971, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing on orabout October 27, 1971, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collective bar-gaining of all employees in said unit. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that the Respondent has, sinceOctober 27, 1971, andat all timesthereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and(1) of the Act, we shall order thatit cease and desist therefrom,and, upon request, bar-gain collectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, and,if an understanding is reached,embody such under-standing in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit.SeeMar-JacPoultry Company, Inc.,136 NLRB785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229enfd.328 F.2d 600(C.A. 5), cert.denied379 U.S. 817;BurnettConstructionCompany,149NLRB 1419,1421, enfd.350 F.2d 57 (C.A. 10).The Board,upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Medical Ancillary Services, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Office and Professional Employees InternationalUnion, Local 10, AFL-CIO, is a labororganizationwithin the meaning of Section 2(5) of the Act.3.All office and clerical employees at the Respond-ent's 5600 Crooks Road, Troy, Michigan, place of busi-ness, including evaluators, billing data typists, autotypists,file clerks, computer operators,mailroom,stockroom, and communications employees, but ex-eludingconfidentialemployees,professionalem-ployees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe Act.4. Since October 12, 1971, the above-named labororganization has been and now is the certified and ex-clusive representative of all employees in the aforesaidappropriate unit for the purpose of collective bargain-ing within the meaning of Section 9(a) of the Act.5.By refusing on or about October 27, 1971, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respond-ent in the appropriate unit, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and is in-terfering with, restraining, and coercing, employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and thereby has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, Medical Ancil-lary Services, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Office and Professional EmployeesInternational Union, Local 10, AFL-CIO, as the exclu-sive bargaining representative of its employees in thefollowing appropriate unit:All office and clerical employees at the Re-spondent's 5600 Crooks Road, Troy, Michigan,place of business, including evaluators, billing datatypists, auto typists, file clerks, computer opera-tors,mailroom, stockroom, and communicationsemployees, but excluding confidential employees,professional employees, guards, and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act: MEDICAL ANCILLARY SERVICES, INC.293(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay,wages,hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post at its Troy, Michigan, place of business co-pies of the attached notice marked "Appendix."4 Co-pies of said notice, on forms provided by the RegionalDirector for Region 7 after being duly signed by Re-spondent's representative, shall be posted by Respond-ent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 7 inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.Local 10, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unit de-scribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All office and clerical employees at the5600 Crooks Road, Troy, Michigan, place ofbusiness, including evaluators, billing datatypists, auto typists, file clerks, computer op-erators, mailroom, stockroom, and communi-cations employees, but excluding confidentialemployees, professional employees, guards,and supervisors as defined in the Act.'In the event thisOrder isenforced by a Judgmentof a United StatesCourtof Appeals,the words in the notice reading"POSTED BY ORDEROF THE NATIONAL LABOR RELATIONS BOARD"shall be changedto read"POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Officeand Professional Employees International Union,MEDICALANCILLARYSERVICES, INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 500 Book Building, 1249 Washington Boule-vard,Detroit,Michigan- 48226, Telephone 313-226-3200.